

113 S1793 RS: Nicholas and Zachary Burt Memorial Carbon Monoxide Poisoning Prevention Act of 2013
U.S. Senate
2013-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 583113th CONGRESS2d SessionS. 1793[Report No. 113–269]IN THE SENATE OF THE UNITED STATESDecember 10, 2013Ms. Klobuchar (for herself, Mr. Casey, Mr. Schumer, Mr. Blumenthal, Mr. Markey, Mr. Nelson, and Mrs. Shaheen) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationNovember 12, 2014Reported by Mr. Rockefeller, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo encourage States to require the installation of residential carbon monoxide detectors in homes,
			 and for other purposes.1.Short titleThis Act may be cited as the
			 Nicholas and Zachary Burt Memorial
			 Carbon Monoxide Poisoning Prevention Act of 2013.2.FindingsCongress finds the following:(1)Carbon monoxide is
			 a colorless, odorless gas produced by burning any fuel. Exposure to
			 un­healthy
			 levels of carbon monoxide can lead to carbon monoxide poisoning, a serious
			 health condition that could result in death.(2)Unintentional
			 carbon monoxide poisoning from motor vehicles and the abnormal operation
			 of
			 fuel-burning appliances, such as furnaces, water heaters, portable
			 generators,
			 and stoves, in residential homes and other dwelling units kills more than
			 400
			 people each year and sends more than 20,000 to hospital emergency rooms
			 for
			 treatment.(3)Research shows
			 that purchasing and installing carbon monoxide alarms close to the
			 sleeping
			 areas in residential homes and other dwelling units can help avoid
			 fatalities.(4)Congress should promote the purchase and
			 installation of carbon monoxide alarms in residential homes and dwelling
			 units
			 nationwide in order to promote the health and public safety of citizens
			 throughout the Nation.3.DefinitionsIn this Act:(1)Carbon monoxide
			 alarmThe term carbon
			 monoxide alarm means a device that—(A)detects carbon monoxide; and(B)is intended to alarm at carbon monoxide
			 concentrations below those that could cause a loss of ability to react to
			 the
			 dangers of carbon monoxide exposure.(2)CommissionThe
			 term Commission means the Consumer Product Safety
			 Commission.(3)Compliant carbon monoxide
			 alarmThe term compliant
			 carbon monoxide alarm means a carbon monoxide alarm that complies with the most current version of—(A)the American National Standard for Single and Multiple Station Carbon Monoxide Alarms (ANSI/UL
			 2034); and(B)the American National Standard for Gas and Vapor Detectors and Sensors (ANSI/UL 2075).(4)Dwelling
			 unitThe term dwelling unit means a room or suite of
			 rooms used for human habitation, and includes a single family residence as
			 well
			 as each living unit of a multiple family residence (including apartment
			 buildings) and each living unit in a mixed use building.(5)Fire code
			 enforcement officialsThe term fire code enforcement
			 officials means officials of the fire safety code enforcement agency of
			 a State or local government.(6)NFPA
			 720The term NFPA
			 720 means—(A)the Standard for
			 the Installation of Carbon Monoxide Detection and Warning Equipment issued
			 by
			 the National Fire Protection Association in 2012; and(B)any amended or
			 similar successor standard pertaining to the proper installation of carbon
			 monoxide alarms in dwelling units.4.Grant program for
			 carbon monoxide poisoning prevention(a)In
			 generalSubject to the availability of appropriations authorized
			 under subsection (f), the Commission shall establish a grant program to
			 provide
			 assistance to eligible States and local governments to carry out the
			 carbon
			 monoxide poisoning prevention activities described in subsection (d).(b)EligibilityTo
			 be eligible for a grant under the program, a State or local government
			 shall—(1)demonstrate to the
			 satisfaction of the Commission that the State or local government has
			 adopted a
			 statute, or the State or local government agency has adopted a rule,
			 regulation,
			 or similar measure with the force and effect of law, requiring compliant
			 carbon monoxide alarms to be installed in dwelling units in accordance
			 with NFPA 720;
			 and(2)submit an
			 application to the Commission at such time, in such form, and containing
			 such
			 additional information as the Commission may require, which application
			 may be
			 filed on behalf of the State or local government by the fire code
			 enforcement officials for such State or local government.(c)Grant amount;
			 priorityThe Commission shall determine the amount of the grants
			 awarded under this section, and shall give priority to applications from
			 States
			 or local governments that—(1)prioritize the installation of compliant carbon monoxide alarms in existing dwelling units—(A)within which a
			 fuel-burning appliance is installed, including a furnace, boiler, water
			 heater,
			 fireplace, or any other apparatus, appliance, or device that burns fuel;
			 or(B)which has an
			 attached garage;(2)have developed a
			 strategy to protect vulnerable populations such as children, the elderly,
			 or
			 low-income households; and(3)demonstrate
			 greater than average losses of life from carbon monoxide poisoning in the
			 home.(d)Use of
			 fundsA State receiving a grant under this section may use grant
			 funds—(1)to purchase and
			 install compliant carbon monoxide alarms in the dwelling units of
			 low-income
			 families or elderly persons, facilities that commonly serve children or
			 the
			 elderly, including childcare facilities, public schools, and senior
			 centers, or
			 student dwelling units owned by public universities;(2)to train State or
			 local fire code enforcement officials in the proper enforcement of State
			 or
			 local laws concerning compliant carbon monoxide alarms and the
			 installation of
			 such alarms in accordance with NFPA 720;(3)for the
			 development and dissemination of training materials, instructors, and any
			 other
			 costs related to the training sessions authorized by this subsection;
			 and(4)to educate the
			 public about the risk associated with carbon monoxide as a poison and the
			 importance of proper carbon monoxide alarm use.(e)Limitation on
			 use of funds(1)Administrative
			 costsNot more than 10 percent of any grant funds received under
			 this section may be used to cover administrative costs not directly
			 related to
			 training described in subsection (d)(2).(2)Public
			 outreachNot more than 25 percent of any grant funds received
			 under this section may be used to cover costs of activities described in
			 subsection (d)(4).(f)Authorization of
			 appropriations(1)In generalThere is authorized to be appropriated to the
			 Commission, for each of the fiscal years 2013 through 2017, $2,000,000,
			 which
			 shall remain available until expended to carry out this Act.(2)Retention of amountsAny amounts
			 appropriated pursuant to this subsection that remain unexpended and
			 unobligated
			 on September 30, 2016, shall be retained by the Commission and credited to
			 the
			 appropriations account that funds the enforcement of the Consumer Product
			 Safety Act (15 U.S.C. 2051).(g)Commission
			 reportNot later than 1 year after the last day of each fiscal
			 year for which grants are awarded under this section, the Commission shall
			 submit to Congress a report that evaluates the implementation of the grant
			 program required by this section.1.Short titleThis Act may be cited as the
			 Nicholas and Zachary Burt Memorial
			 Carbon Monoxide Poisoning Prevention Act of 2013.2.FindingsCongress finds the following:(1)Carbon monoxide is
			 a colorless, odorless gas produced by burning any fuel. Exposure to
			 un­healthy
			 levels of carbon monoxide can lead to carbon monoxide poisoning, a serious
			 health condition that could result in death.(2)Unintentional
			 carbon monoxide poisoning from motor vehicles and the abnormal operation
			 of
			 fuel-burning appliances, such as furnaces, water heaters, portable
			 generators,
			 and stoves, kills more than
			 400
			 people each year and sends more than 20,000 to hospital emergency rooms
			 for
			 treatment.(3)Research shows
			 that purchasing and installing carbon monoxide alarms close to the
			 sleeping
			 areas in residential homes and other dwelling units can help avoid
			 fatalities.(4)Congress should promote the purchase and
			 installation of carbon monoxide alarms in residential homes and dwelling
			 units
			 nationwide in order to promote the health and public safety of citizens
			 throughout the Nation.3.DefinitionsIn this Act:(1)Carbon monoxide
			 alarmThe term carbon
			 monoxide alarm means a device or system that—(A)detects carbon monoxide; and(B)is intended to alarm at carbon monoxide
			 concentrations below those that could cause a loss of ability to react to
			 the
			 dangers of carbon monoxide exposure.(2)CommissionThe
			 term Commission means the Consumer Product Safety
			 Commission.(3)Compliant carbon monoxide
			 alarmThe term compliant
			 carbon monoxide alarm means a carbon monoxide alarm that complies with the most current version of—(A)the American National Standard for Single and Multiple Station Carbon Monoxide Alarms (ANSI/UL
			 2034); and(B)the American National Standard for Gas and Vapor Detectors and Sensors (ANSI/UL 2075).(4)Dwelling
			 unitThe term dwelling unit means a room or suite of
			 rooms used for human habitation, and includes a single family residence as
			 well
			 as each living unit of a multiple family residence (including apartment
			 buildings) and each living unit in a mixed use building.(5)Fire code
			 enforcement officialsThe term fire code enforcement
			 officials means officials of the fire safety code enforcement agency of
			 a State or local government.(6)NFPA
			 720The term NFPA
			 720 means—(A)the Standard for
			 the Installation of Carbon Monoxide Detection and Warning Equipment issued
			 by
			 the National Fire Protection Association in 2012; and(B)any amended or
			 similar successor standard pertaining to the proper installation of carbon
			 monoxide alarms in dwelling units.(7)StateThe term State has the meaning given such term in section 3 of the Consumer Product Safety Act (15 U.S.C. 2052)
			 and includes the Northern Mariana Islands and any political subdivision of
			 a State.4.Grant program for
			 carbon monoxide poisoning prevention(a)In
			 generalSubject to the availability of appropriations authorized
			 under subsection (f), the Commission shall establish a grant program to
			 provide
			 assistance to eligible States to carry out the
			 carbon
			 monoxide poisoning prevention activities described in subsection (e).(b)EligibilityFor purposes of this section, an eligible State is any State that—(1)demonstrates to the
			 satisfaction of the Commission that the State has
			 adopted a
			 statute or a rule,
			 regulation,
			 or similar measure with the force and effect of law, requiring compliant
			 carbon monoxide alarms to be installed in dwelling units in accordance
			 with NFPA 720;
			 and(2)submits an
			 application to the Commission at such time, in such form, and containing
			 such
			 additional information as the Commission may require, which application
			 may be
			 filed on behalf of the State by the fire code
			 enforcement officials for such State.(c)Grant amountThe Commission shall determine the amount of the grants
			 awarded under this section.(d)Selection of grant recipientsIn selecting eligible States for the award of grants under this section, the Commission shall give
			 favorable consideration to an eligible State that—(1)requires the installation of compliant carbon monoxide alarms in new or existing educational
			 facilities, childcare facilities, health care facilities, adult dependent
			 care facilities, government buildings, restaurants, theaters, lodging
			 establishments, or dwelling units—(A)within which a
			 fuel-burning appliance is installed, including a furnace, boiler, water
			 heater,
			 fireplace, or any other apparatus, appliance, or device that burns fuel;
			 or(B)which has an
			 attached garage; and(2)has developed a
			 strategy to protect vulnerable populations such as children, the elderly,
			 or
			 low-income households.(e)Use of
			 grant funds(1)In generalAn eligible State receiving a grant under this section may use such grant—(A)to purchase and
			 install compliant carbon monoxide alarms in the dwelling units of
			 low-income
			 families or elderly persons, facilities that commonly serve children or
			 the
			 elderly, including childcare facilities, public schools, and senior
			 centers, or
			 student dwelling units owned by public universities;(B)to train State or
			 local fire code enforcement officials in the proper enforcement of State
			 or
			 local laws concerning compliant carbon monoxide alarms and the
			 installation of
			 such alarms in accordance with NFPA 720;(C)for the
			 development and dissemination of training materials, instructors, and any
			 other
			 costs related to the training sessions authorized by this subsection;
			 and(D)to educate the
			 public about the risk associated with carbon monoxide as a poison and the
			 importance of proper carbon monoxide alarm use.(2)Limitations(A)Administrative
			 costsNot more than 10 percent of any grant amount received under
			 this section may be used to cover administrative costs not directly
			 related to
			 training described in paragraph (1)(B).(B)Public
			 outreachNot more than 25 percent of any grant amount received
			 under this section may be used to cover costs of activities described in
			 paragraph (1)(D).(f)Authorization of
			 appropriations(1)In generalSubject to paragraph (2), there is authorized to be appropriated to the
			 Commission, for each of the fiscal years 2015 through 2019, $2,000,000,
			 which
			 shall remain available until expended to carry out this Act.(2)Limitation on administrative expensesNot more than 10 percent of the amounts appropriated or otherwise made available to carry out this
			 section may be used for administrative expenses.(3)Retention of amountsAny amounts
			 appropriated pursuant to this subsection that remain unexpended and
			 unobligated
			 on September 30, 2019, shall be retained by the Commission and credited to
			 the
			 appropriations account that funds the enforcement of the Consumer Product
			 Safety Act (15 U.S.C. 2051).(g)ReportNot later than 1 year after the last day of each fiscal
			 year for which grants are awarded under this section, the Commission shall
			 submit to Congress a report that evaluates the implementation of the grant
			 program required by this section.November 12, 2014Reported with an amendment